Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of September 15, 2020 by and among
Healthcare Trust, Inc., a Maryland real estate investment trust (the “Company”),
and B. Riley Principal Capital, LLC (“Investor”).

 

WHEREAS, the Company, Healthcare Trust Operating Partnership, L.P. a Delaware
limited partnership (the “Partnership”), and Investor are parties to a Preferred
Stock Purchase Agreement, dated as of September 15, 2020 (the “Purchase
Agreement”), pursuant to which the Company is obligated to file with the
Securities and Exchange Commission (the “Commission”) a Registration Statement
(as defined herein), registering the offer and sale of up to $15,000,000 of
Series A Cumulative Redeemable Perpetual Preferred Stock, $0.01 per value per
share (the “Shares”) that may be purchased by Investor pursuant to the Purchase
Agreement;

 

WHEREAS, the Shares will not be registered pursuant to the 1933 Act (as defined
herein) when issued to Investor pursuant to the Purchase Agreement; and

 

WHEREAS, the Company and Investor desire to enter into this Agreement to
supplement and further define the registration rights set forth in the Purchase
Agreement (the “Registration Rights”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Company and Investor agree as follows:

 

1.            Definitions. Terms not otherwise defined herein or in the Purchase
Agreement shall have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Affiliate” means any other Person which, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
such specified Person. For purposes of this definition, “control” of any Person
means possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

“Agreement” means this Registration Rights Agreement, as amended, restated, or
supplemented in writing from time to time.

 

“Board” means the board of directors of the Company.

 

“Business Day” means each day other than a Saturday or Sunday or a day on which
commercial banks in New York, New York are authorized or required by law to
close.

 



 

 

 

“Holder” or “Holders” means (a) Investor in its capacity as a holder of record
of Registrable Securities, and (b) any permissible direct or indirect transferee
of the Registrable Securities from any Person. For purposes of this Agreement,
the Company may deem and treat any registered holder of Registrable Securities
as a Holder and absolute owner thereof, unless notified to the contrary in
writing by the registered Holder thereof.

 

“Indemnified Party” is defined in Section 4.4.

 

“Indemnifying Party” is defined in Section 4.4.

 

“Losses” is defined in Section 4.1.

 

“Majority-in-Interest” means the Holder or Holders of more than 50% of the
Registrable Securities.

 

“Person” means an individual or a real estate investment trust, corporation,
limited liability company, partnership, joint venture, trust, unincorporated
organization, association (including any group, organization, co-tenancy, plan,
board, council or committee), government (including a country, state, county, or
any other governmental or political subdivision, agency or instrumentality
thereof) or other entity (or series thereof).

 

“Prospectus” means the prospectus or prospectuses included in the Registration
Statement (including without limitation, any “free writing prospectus” (as
defined in Rule 405 under the 1933 Act) and any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the 1933 Act and any term sheet filed pursuant to
Rule 434 under the 1933 Act), as amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by the Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

“Registrable Securities” means, at any time, the Shares and any additional
securities issued with respect thereto by way of a stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise, and any securities issuable
upon conversion, exercise or exchange thereof. As to any particular Registrable
Securities, the securities shall cease to be Registrable Securities on the
earliest to occur of: (a) the date on which the Registration Statement with
respect to the sale of the securities shall have become effective under the 1933
Act and the securities shall have been sold, transferred, disposed of or
exchanged in accordance with the Registration Statement; (b) the date on which
the securities shall have ceased to be outstanding; and (c) the date on which
the securities have been transferred in a transaction in which a Holder’s rights
under this Agreement are not assigned by the Holder to the transferee of the
securities.

 

“Underwritten Offering” means an offering of the Shares to the public through
one or more underwriters.

 



2

 

 

2.            Registration Rights.

 

2.1            Resale Shelf Registration. The Company shall, at its own expense,
file a registration statement with respect to the resale of all Registrable
Securities by the Holder(s) on an appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 under the 1933 Act or any
successor thereof (the “Registration Statement”) and permitting registration of
the Registrable Securities for resale by the Holder(s). Effectiveness of the
Registration Statement is a condition to Investor’s obligations under the
Purchase Agreement. The Company shall use its commercially reasonable efforts,
subject to Section 2.2, to keep the Registration Statement continuously
effective until all Shares covered by the Registration Statement are no longer
Registrable Securities, including, if necessary, by filing with the SEC, a
post-effective amendment or a supplement to the Registration Statement or the
related Prospectus or any document incorporated therein by reference or by
filing any other required document or otherwise supplementing or amending the
Registration Statement, if required by the rules, regulations or instructions
applicable to the registration form used by the Company for the Registration
Statement or by the 1933 Act, the 1934 Act, any state securities or blue sky
laws or any rules and regulations thereunder. The Registration Statement
(including any amendments or supplements thereto and Prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made
with respect to the Prospectus, not misleading during the period that the
Registration Statement is required to be effective and usable.

 

2.2            Suspension of Use of the Registration Statement. Upon prior
written notice to the Holder(s), the Company may suspend the use of a
Registration Statement pursuant to this Section 2.2 on up to four (4) occasions
during any period of twelve (12) consecutive months for a reasonable time
specified in the notice but not exceeding ninety (90) days in the aggregate
during any such twelve (12) month period (a) if the Board determines in good
faith that permitting sales under the Registration Statement would materially
and adversely affect an underwritten primary offering of any of the Company’s
equity securities that the Company is pursuing, provided that no such notice
shall become effective until four (4) trading days after the last Purchase Date
under the Purchase Agreement; or (b) if there is a material pending information
regarding the Company or any of its subsidiaries that (i) the Company, in its
sole discretion, would be reasonably required to disclose in connection with a
public offering of securities (ii) has not been publicly disclosed by the
Company and (iii) the Company’s advisor reasonably determines not to be in the
Company’s interest to disclose at such time. In addition, the use of a
Registration Statement shall be automatically suspended (a) during the Company's
normal black-out periods, and (b) until the time the Company has filed all
reports required to be filed by it pursuant to the 1934 Act. The Company agrees
not to deliver a Purchase Notice less than four (4) trading days prior to the
commencement of its normal blackout period or during such blackout period.

 





3

 

 

3.            Registration Procedures.

 

3.1            Filings. In connection with the filing of the Registration
Statement as contemplated by the Purchase Agreement and this Agreement, the
paragraphs below shall be applicable:

 

(a)            Filing of Registration Statement. The Company shall (1) prepare
and file with the Commission the Registration Statement on any form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of all Registrable
Securities to be registered thereunder in accordance with the intended
method(s) of distribution thereof, which shall comply as to form with the
requirements of the applicable form; (2) use its commercially reasonable efforts
to cause the Registration Statement to be declared (if it is not an automatic
shelf Registration Statement) and remain effective for the period required by
(c) below; (3) not take any action (which shall include a failure to take
action), that would cause the Registration Statement and the related Prospectus
and any amendment or supplement thereto to contain a material misstatement or
omission or cause the Registration Statement to not be effective during the
period required to be effective hereunder; and (4) use its commercially
reasonable efforts to cause the Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Registration Statement, amendment or supplement to comply in all material
respects with any requirements of the 1933 Act.

 

(b)            Copies. The Company shall furnish without charge to the
Holder(s), copies of the Registration Statement as proposed to be filed, each
amendment and supplement to the Registration Statement (in each case including
all exhibits thereto and documents incorporated by reference therein), the
Prospectus included in the Registration Statement and such other documents as
the Holder(s) may reasonably request. Following the filing of the Registration
Statement, the Company shall furnish to each Holder (in each case in an
electronic format, unless otherwise required by applicable law), upon request, a
copy of the Registration Statement, each amendment and supplement thereto
(including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in the Registration Statement and such other
documents as the Holder(s) may reasonably request to facilitate disposition of
the Registrable Securities owned by the Holders. The Company shall use its
commercially reasonable efforts to comply with the request of any Holder to
modify any information contained in the Registration Statement, and any
amendment or supplement thereto pertaining solely to the Holder provided that
the Company shall not be required to modify any information the Company believes
would cause the Prospectus to contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.

 

(c)            Amendments and Supplements. The Company shall prepare and file
with the Commission all amendments, including post-effective amendments, and
supplements to the Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective and
in compliance with the provisions of the 1933 Act until all Registrable
Securities covered by the Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in the
Registration Statement or the securities cease to be Registrable Securities.

 



4

 

 

(d)            Notification. (1) After the filing of the Registration Statement,
the Company shall promptly, and in no event more than three (3) Business Days
after the filing, notify each Holder of the filing, and shall further promptly
notify each Holder of the occurrence, and in no event more than three
(3) Business Days after the occurrence, of any of the following and, if
requested by a Holder, confirm the notification in writing to each Holder:
(1) when the Registration Statement becomes effective; (2) when any
post-effective amendment to the Registration Statement becomes effective;
(3) the issuance by the Commission of any stop order; (4) any request by the
Commission for any amendment or supplement to the Registration Statement or any
Prospectus relating thereto or for additional information or of the occurrence
of an event requiring the preparation of a supplement or amendment to the
Prospectus so that, as thereafter delivered to the purchasers of the securities
covered by the Registration Statement, the Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
promptly make available to the Holders included in the Registration Statement
and any supplement or amendment; and (5) any suspension under Section 2.2 above.
Before filing with the Commission any amendment or supplement thereto, the
Company shall furnish to each Holder copies of all documents proposed to be
filed sufficiently in advance of filing to provide the Holders with a reasonable
opportunity to review the documents and comment thereon, and the Company shall
not file any amendment or supplement thereto to which a Holder shall reasonably
object. The Company shall use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness or qualification of the
Registration Statement or suspending or preventing the use of any related
Prospectus at the earliest possible time.

 

(e)            Securities Laws Compliance in Other Jurisdictions. The Company
shall: (1) register or qualify the Registrable Securities covered by the
Registration Statement under the securities or “blue sky” laws of the
jurisdictions in the United States as the Holders included in the Registration
Statement may reasonably request; and (2) take all action as reasonably
necessary to cause the Registrable Securities covered by the Registration
Statement to be registered with or approved by these other governmental
authorities and to do any and all other acts and things that may be necessary or
advisable to enable the Holders included in the Registration Statement to offer
and sell the Registrable Securities in the applicable jurisdictions; provided,
however, that the Company shall not be required to qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, consent to general service of process in any jurisdiction or subject
itself to taxation in any jurisdiction.

 

(f)            Listing. The Company shall use its commercially reasonable
efforts to cause all Registrable Securities included in the Registration
Statement to be listed on the Nasdaq Stock Market pursuant to a supplemental
listing application.

 

3.2            Obligation to Suspend Distribution. Upon receipt of any written
notice from the Company of the happening of any event of the kind described in
Section 2.2, Section 3.1(d)(3) or (4), each Holder included in the Registration
Statement shall immediately discontinue any offers or sales of the Registrable
Securities until the Holder receives a supplemented or amended Prospectus from
the Company. Each Holder will destroy all copies of any Prospectus, other than
file copies then in the Holder’s possession, at the time of receipt of the
notice.

 



5

 

 

3.3            Registration Expenses. In addition to expenses payable by the
Company pursuant to the Purchase Agreement, the Company shall pay the following
costs and expenses whether or not the Registration Statement becomes effective,
including, without limit: (a) all registration and filing fees; (b) fees and
expenses of complying with securities or “blue sky” laws (including fees and
disbursements of counsel in connection with qualifying the Registrable
Securities under applicable blue sky laws; (c) printing expenses; (d) the fees
and expenses incurred in connection with the listing the Registrable Securities;
(e) fees payable to FINRA; and (f) fees and disbursements of counsel for the
Company and fees and expenses for independent public accountants retained by the
Company and any other accounting fees, charges and expenses incurred by the
Company. Except as provided for in the Purchase Agreement, the Company shall
have no obligation to pay any other costs or expenses with respect to the
Registration Statement or the sale of Registrable Securities. The obligation of
the Company to bear the expenses described in this Section 3.3 shall apply
regardless of whether the Registration Statement becomes effective, is withdrawn
or suspended, is converted to another form of registration and regardless of
when any of the foregoing occur.

 

3.4            Underwritten Offering. If at any time after the effectiveness of
the Registration Statement any Holder elects to conduct an Underwritten
Offering, the Company and the Partnership shall enter into customary agreements
(including an underwriting agreement in form substantially similar to those
previously entered into by the Company and the Partnership, on the one hand, and
B. Riley FBR, on the other, and reasonably satisfactory to the Company, the
Partnership and B. Riley FBR) and take all other reasonable action in connection
therewith in order to facilitate the distribution of the Registrable Securities
through one or more underwriters (including, but not limited to, making
representations, warranties and agreements (including indemnities) to the
Holder(s) and to any underwriters in such form and scope as is customarily in
underwritten public offerings of securities by selling stockholders. In
addition, in the case of an Underwritten Offering, the Company shall: (a) use
its commercially reasonable efforts to furnish or cause to be furnished to the
underwriters (i) an opinion of counsel for the Company and the Partnership,
dated the date of execution of the underwriting agreement and the date of any
closing under the underwriting agreement, reasonably satisfactory to the
underwriters and (ii) a “comfort letter,” dated the date of execution of the
underwriting agreement and the date of any closing under the underwriting
agreement, signed by the independent public accountants who have certified the
Company’s and the Partnership’s financial statements included in a Registration
Statement and the related Prospectus, covering the matters as are customarily
covered in comfort letters delivered to underwriters in underwritten public
offerings of securities; and (b) make available for inspection by
representatives of the Holder(s) and the representatives of the underwriters
participating in any Underwritten Offering and, any accounting firm retained by
the Holder(s) or the underwriters, during normal business hours and upon
reasonable notice, all financial and other records, pertinent documents and
properties of the Company and Partnership and cooperate with, and cause the
respective executive officers of the Company and the Partnership to supply all
information reasonably requested by, these parties in connection with a
Registration Statement and the related Prospectus and the due diligence review
of the Company and the Partnership and the information contained or incorporated
by reference in the Registration Statement; provided, however, neither the
Company nor the Partnership shall be required to disclose any records, documents
or information that the Company determines, in good faith: (1) would cause the
Company or the Partnership to be in violation of U.S. federal or state
securities laws; or (2) to be confidential unless, (i) the disclosure of the
records, documents or information is necessary to avoid or correct a material
misstatement or omission in a Registration Statement or the related Prospectus,
(ii) the release of the records, documents or information is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction or (iii) the
records, documents or information have been generally made available to the
public.

 



6

 

 

3.5            Information. In connection with the filing of the Registration
Statement, each Holder shall provide all information required by the Company to
comply with federal and applicable state securities laws. If a Holder fails to
provide any required information, the Company may omit the Holder’s Registrable
Securities from the Registration Statement.

 

4.            Indemnification and Contribution.

 

4.1            Indemnification by the Company. The Company agrees to indemnify
and hold harmless to the fullest extent permitted by applicable law each Holder,
and each of their respective officers, employees, Affiliates, trustees,
directors, partners, members, attorneys and agents, and each Person, if any, who
controls (within the meaning of Section 15 of the 1933 Act or Section 20(a) of
the 1934 Act) the Holder of Registrable Securities from and against any
expenses, losses, judgments, claims, damages or liabilities (“Losses”) arising
out of or based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or Prospectus (including
any preliminary Prospectus), or any amendment thereof or supplement thereto,
including all documents incorporated therein by reference, or arising out of or
based upon any omission or alleged omission to state a material fact required to
be stated therein or necessary to make the statements therein, including all
documents incorporated therein by reference, in the case of the Prospectus
(including any preliminary Prospectus) in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company will
not be liable in any case to any Holder to the extent that any the Losses
(i) arise out of or are based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
Prospectus (including any preliminary Prospectus), or any the amendment thereof
or supplement thereto, including all documents incorporated therein by
reference, in reliance upon and in conformity with information furnished in
writing to the Company by the Holder expressly for use therein as set forth on
Exhibit A hereto, or (ii) results from the Holder’s breach of Section 3.2.

 

4.2            Indemnification by Holders of Registrable Securities. Each Holder
agrees, severally and not jointly, to indemnify and hold harmless to the fullest
extent permitted by applicable law the Company, and each of its officers,
employees, Affiliates, trustees and agents, and each Person who controls the
Company within the meaning of the 1933 Act, against any Losses, insofar as such
Losses (or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, Prospectus (including any preliminary Prospectus), or
any amendment thereof or supplement thereto, or arise out of or are based upon
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein, in the case of the
Prospectus in the light of the circumstances under which they were made, not
misleading, in each case, if the statement or omission was made in reliance upon
and in conformity with information furnished in writing to the Company by the
Holder expressly for use therein as set forth on Exhibit A hereto. Each Holder’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of gross proceeds actually received by each Holder from
sales of Registrable Securities giving rise to this obligation.

 



7

 

 

4.3            Survival. Any indemnity hereunder shall remain in full force and
effect regardless of any investigation made by or on behalf of any Indemnified
Party and shall survive the transfer of securities by any Holder.

 

4.4            Conduct of Indemnification Proceedings. Promptly after receipt by
any Person of any notice of any Loss or any action in respect of which indemnity
may be sought pursuant to Section 4.1 or Section 4.2, the Person seeking
indemnity (the “Indemnified Party”) shall, if a claim in respect thereof is to
be made against any other Person for indemnification hereunder, notify the other
Person (the “Indemnifying Party”) in writing of the Loss or action; provided,
however, that the failure by the Indemnified Party to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability which the
Indemnifying Party may have to the Indemnified Party hereunder, except and
solely to the extent the Indemnifying Party is actually and materially
prejudiced by the failure to provide notice. In any action in which both the
Indemnified Party and the Indemnifying Party are named as defendants or if the
Indemnified Party or Parties determines in good faith that a conflict of
interest exists and that therefore it is advisable for the Indemnified Party or
Parties to be represented by separate counsel or that, upon advice of counsel,
there may be legal defenses available to it or them which are different from or
in addition to those available to the Indemnifying Party, then the Indemnifying
Party or Parties shall not be entitled to assume the defense of the action and
the Indemnified Party or Parties shall be entitled to separate counsel at the
Indemnifying Party’s or Parties’ expense. The Indemnifying Party or Parties will
pay the reasonable fees and expenses of counsel for the Indemnified Party or
Parties (limited in each jurisdiction to one counsel for all Indemnified Parties
under this Agreement). The Indemnified Party shall have the right to employ
separate counsel (but no more than one separate counsel, which firm shall be
designated in writing by those Indemnified Parties who sold a majority of the
Registrable Shares sold by all Indemnified Parties) to represent the Indemnified
Party or Parties and their respective controlling Persons who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
by the Indemnified Party or Parties against the Indemnifying Party or Parties,
with the fees and expenses of the separate counsel to be paid by the
Indemnifying Party. No Indemnifying Party shall, without the prior written
consent of any Indemnified Party or Parties, consent to entry of judgment or
effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party or Parties are or could have been a party
and indemnity could have been sought hereunder by the Indemnified Party, unless
the judgment or settlement: (1) includes an unconditional release of the
Indemnified Party from all liability arising out of the claim or proceeding;
(2) does not include any statement of admission of fault, culpability or failure
to act by or on behalf of the Indemnified Party; (3) does not provide for any
action on the part of any party other than the payment of money damages, which
is to be paid in full by the Indemnifying Party; and (4) does not provide for
the refraining from taking any action on the part of the Indemnified Party where
the action is otherwise legally permissible.

 



8

 

 

4.5            Contribution. (a)  If the indemnification provided for in this
Section 4 is unavailable to any Indemnified Party or insufficient to hold it
harmless in respect of any Loss referred to herein, then each Indemnifying
Party, in lieu of indemnifying an Indemnified Party or Parties, shall contribute
to the amount paid or payable by the Indemnified Party or Parties as a result of
the Loss in such proportion as is appropriate to reflect the relative fault of
the Indemnified Parties and the Indemnifying Parties in connection with the
actions or omissions that resulted in the Loss, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnified Party or Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the statement or omission.

 

(b)            The Parties agree that it would not be just and equitable if
contribution pursuant to this Section 4.5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding
Section 4.5(a).

 

(c)            The amount paid or payable by an Indemnifying Party as a result
of any Loss shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by the Indemnified Party in
connection with investigating or defending the action or claim. Notwithstanding
the provisions of this Section 4.5, no Holder of Registrable Securities shall be
required to contribute any amount in excess of the dollar amount by which the
net proceeds (constituting any discounts and fees received by Holder) actually
received by the Holder from the sale of Registrable Securities exceeds the
amount of any damages that the Holder has otherwise been required to pay by
reason of the untrue or alleged untrue statement or omission or alleged
omission.

 

(d)            The indemnity and contribution agreements contained in this
Section 4 are in addition to any liability which the Indemnifying Parties may
otherwise have to the Indemnified Parties hereunder, under applicable law or at
equity, and shall remain in full force and effect regardless of any
investigation made by or on behalf of any Indemnified Party or any officer,
employee, Affiliate, trustee, director, partner, member, attorney, agent or
controlling person of the Indemnified Party and shall survive the transfer of
Registrable Securities.

 

(e)            Notwithstanding the foregoing, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of the fraudulent
misrepresentation.

 

5.            Rule 144. At those times as the Company is obligated to file
reports in compliance with either Section 13 or 15(d) of the 1934 Act, the
Company covenants that it shall timely file any reports required to be filed by
it under the 1934 Act to the extent required from time to time to enable the
Holders to sell Registrable Securities without registration under the 1933 Act
in reliance on the exemption provided by Rule 144 under the 1933 Act, as the
Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the Commission. In connection with any sale, transfer or
other disposition by a Holder of any Registrable Securities pursuant to Rule 144
under the 1933 Act, the Company shall cooperate with the Holder to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold and not bearing any restrictive legends except those
necessary to comply with applicable requirements on ownership limits, and enable
certificates for the Registrable Securities to be for that number of shares and
registered in such names as the Holder may reasonably request at least five
(5) Business Days prior to any sale of Registrable Securities.

 



9

 

 

6.            Miscellaneous.

 

6.1            Assignment; Successors and Assigns. This Agreement shall inure to
the benefit of and be binding upon all of the parties hereto and their
respective heirs, executors, personal and legal representatives, successors and
permitted assigns, including, without limitation, any successor of the Company
by merger, acquisition, reorganization, recapitalization or otherwise.
Notwithstanding the previous sentence, this Agreement and the rights, duties and
obligations of the Company hereunder may not be assigned or delegated by the
Company in whole or in part except to a successor-in-interest of the Company.
This Agreement and the rights, duties and obligations of each Holder hereunder
may be assigned by a Holder in conjunction with and to the extent of any
transfer of Registrable Securities to any Person; provided, however, that no
transfer shall be binding upon or obligate the Company to any assignee, and no
assignee shall be deemed a Holder hereunder, unless and until the Company shall
have received written notice of transfer or assignment as herein provided and a
written agreement of the assignee to be bound by the provisions of this
Agreement

 

6.2            No Third Party Beneficiaries. This Agreement is not intended to
confer any rights or benefits on any Persons that are not party hereto other
than as expressly set forth in Section 4 and Section 6.1.

 

6.3            Notices. All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder or which are
given with respect to this Agreement shall be in writing and shall be personally
served, delivered by reputable overnight courier service with charges prepaid,
or transmitted by hand delivery, telex or facsimile, email, addressed as set
forth below, or to such other address as the party shall have specified most
recently by written notice. Notice shall be deemed given on the date of service
or transmission if personally served or transmitted by telex, facsimile or
email; provided, however, that if service or transmission is not on a Business
Day or is after normal business hours, then the notice shall be deemed given on
the next Business Day. Notice otherwise sent as provided herein shall be deemed
given on the next Business Day following timely delivery of notice to a
reputable overnight courier service with an order for next-day delivery.

 

To the Company:

 

Healthcare Trust, Inc.

650 Fifth Avenue

30th Floor

New York, New York 10019

Attention: Legal Department

Fax No. (646) 861-7743

 



10

 

 

with a copy to:

 

Proskauer Rose LLP
70 West Madison Street
Suite 3800
Chicago, IL 60602
Attention: Michael J. Choate
Fax No. (312) 962-3551

 

To the Holder(s):

 

B. Riley Principal Capital, LLC

11100 Santa Monica Blvd.

Suite 800

Los Angeles, CA 90025

Attention: Kenneth Young and Daniel Shribman

Telephone: (646) 885-5405

Email: dshribman@brileyfin.com

 

with a copy to:

 

Duane Morris
1 Riverfront Plaza
1037 Raymond Blvd.
Newark, NJ 07102
Attention: Dean Colucci
(973) 424-2020

 

6.4            Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to the invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.5            Counterparts. This Agreement may be executed by facsimile and in
multiple counterparts, and all of which taken together shall constitute one and
the same instrument.

 

6.6            Entire Agreement. This Agreement and the Purchase Agreement
(including all agreements entered into pursuant hereto and all certificates and
instruments delivered pursuant hereto and thereto) constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions among the parties, whether oral or
written.

 

6.7            Modifications and Amendments. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has obtained the written consent of a
Majority-in-Interest at the time.

 



11

 

 

 

6.8            Titles and Headings. Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

 

6.9            Waivers and Extensions. Any party to this Agreement may waive any
right, breach or default which the party has the right to waive, provided, that
the waiver will not be effective against the waiving party unless the waiver is
in writing signed by the party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision of this Agreement. No waiver or extension of time for performing
any obligations or acts shall be deemed a waiver or extension of the time for
performing any other obligations or acts.

 

6.10          Remedies Cumulative. In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, each Holder may proceed to protect and enforce its rights by
suit in equity or action at law, whether for specific performance of any term
contained in this Agreement or for an injunction against the breach of any term
or in aid of the exercise of any power granted in this Agreement or to enforce
any other legal or equitable right, or to take any one or more of actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

 

6.11          Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the substantive laws of the State of New York,
and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with these laws. The parties hereby agree that any
action, proceeding or claim against it arising out of or relating in any way to
this Agreement shall be brought and enforced in the courts of the State of New
York or the United States District Court for the Southern District of New York,
and irrevocably submit to the jurisdiction, which jurisdiction shall be
exclusive. The parties hereby waive any objection to the exclusive jurisdiction
and agree not to plead or claim that the courts represent an inconvenient forum.

 

6.12          Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, RELEASES
AND RELINQUISHES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT
TO ANY ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT OR IN CONSEQUENCE OF
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATIONS, ANY CLAIM OR ACTION TO REMEDY
ANY BREACH OR ALLEGED BREACH HEREOF, TO ENFORCE ANY TERM HEREOF, OR IN
CONNECTION WITH ANY RIGHT, BENEFIT OR OBLIGATION ACCORDED OR IMPOSED BY THIS
AGREEMENT.

 



12

 

 

6.13          Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if any party fails to perform in any material
respect any of its obligations hereunder, and accordingly agree that each party,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of any other
party or parties under this Agreement in accordance with the terms and
conditions of this Agreement, without the requirement of proving actual damages
or posting a bond.

 

[Signature Page Follows]

 



13

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above. 

 

    Healthcare Trust, Inc.                 By: /s/ Edward M. Weil, Jr.      
Name: Edward M. Weil, Jr.       Title: Chief Executive Officer and President    
            Healthcare Trust Operating Partnership, L.P.                 By: /s/
Edward M. Weil, Jr.       Name: Edward M. Weil, Jr.       Title: Chief Executive
Officer and President                 HOLDER:                 B. Riley Principal
Capital, LLC                 By: /s/ Dan Shribman       Name: Dan Shribman      
Title: Chief Investment Officer

 





 

 

EXHIBIT A

 

Information About The Holder Furnished To The Company By The Holder

Expressly For Use In Connection With The Registration Statement and Prospectus

 

 

The following material included in the Registration Statement:

 

·         Footnote 3 to the table regarding the beneficial ownership of Shares
by the selling stockholder under the caption “Selling Stockholders”

 

·         Paragraphs four and ten under the caption “Plan of Distribution”

 

 



 



 

EXHIBIT B

 

Form of Notice of Effectiveness of Registration Statement

 

Computershare Trust Company, N.A.



[ADDRESS]

Attention: [●]

 

Re:  Healthcare Trust, Inc.

 

Ladies and Gentlemen:

 

We refer to that certain Preferred Stock Purchase Agreement, dated as of
September 15, 2020 (the “Purchase Agreement”), entered into by and between
Healthcare Trust, Inc., a Maryland corporation (the “Company”), its operating
partnership and B. Riley Principal Capital, LLC (the “Investor”), pursuant to
which the Company has the right to sell to the Investor, and the Investor has
committed to purchase from the Company, up to $15,000,000 worth of shares of the
Company’s 7.375% Series A Cumulative Redeemable Perpetual Preferred Stock, $0.01
par value per share, on the terms and subject to the conditions set forth in the
Purchase Agreement.

 

Pursuant to the Purchase Agreement, the Company also has entered into a
Registration Rights Agreement, dated as of September 15, 2020, with the Investor
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Purchase
Agreement and the Registration Rights Agreement, on [●], 2020, the Company filed
a Registration Statement on Form S-11 (File No. 333-[●]) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the resale of the Registrable Securities which names the Investor as
the selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, after telephonic inquiry of a member of the Commission’s staff, that
any stop order suspending its effectiveness has been issued or that any
proceedings for that purpose are pending before, or threatened by, the
Commission and the Registrable Securities are available for resale under the
1933 Act pursuant to the Registration Statement.

 



    Very truly yours,           By:         [Company Counsel]

 

CC: B. Riley Principal Capital, LLC

 





